
	
		III
		110th CONGRESS
		2d Session
		S. RES. 541
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Feingold (for
			 himself, Mr. Coleman,
			 Mr. Brown, Ms.
			 Klobuchar, Mr. Hagel,
			 Ms. Landrieu, Mr. Kerry, Ms.
			 Snowe, and Mr. Dodd)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 21, 2008
			Committee discharged; considered and agreed to
			 
		
		RESOLUTION
		Supporting humanitarian assistance,
		  protection of civilians, accountability for abuses in Somalia, and urging
		  concrete progress in line with the Transitional Federal Charter of Somalia
		  toward the establishment of a viable government of national unity.
		  
	
	
		Whereas, despite the formation of the internationally
			 recognized Transitional Federal Government (TFG) in 2004, there has been little
			 improvement in the governance or stability of southern and central Somalia, and
			 stability in the northern region of Puntland has deteriorated;
		Whereas governance failures in Somalia have permitted and
			 contributed to escalating violence, egregious human rights abuses, and
			 violations of international humanitarian law, which occur with impunity and
			 have led to an independent system of roadblocks, checkpoints, and extortion
			 that hinders trade, business, and the delivery of desperately needed
			 humanitarian assistance;
		Whereas the Government of Ethiopia intervened in Somalia
			 in December 2006 against the Islamic Courts Union (ICU) and continues to serve
			 as the primary security force for the TFG in Somalia;
		Whereas a United Nations Monitoring Group on Somalia
			 report presented to the United Nations Security Council on July 20, 2007,
			 alleged that Eritreans have provided arms to insurgents in Somalia as part of a
			 long-standing dispute between Ethiopia and Eritrea that includes a series of
			 interlocking proxy wars in the Horn of Africa;
		Whereas the United Nations estimates that, as of April
			 2008, 2,000,000 people in Somalia need humanitarian assistance or livelihood
			 support for at least the next 6 months, including 745,000 people who have fled
			 ongoing insecurity and sporadic violence in Mogadishu over the past 16 months,
			 adding to more than 275,000 long-term internally displaced Somalis;
		Whereas, despite Prime Minister Nur Hassan Hussein’s
			 public commitment to humanitarian operations, local and international aid
			 agencies remain hindered by extortion, harassment, and administrative
			 obstructions;
		Whereas, in March 2008, United Nations Secretary-General
			 Ban Ki-moon presented his report on Somalia based on recent strategic
			 assessments and fact-finding missions, which offered recommendations for
			 increasing United Nations engagement while decreasing the presence of foreign
			 troops, including the establishment of a maritime task force to deter piracy
			 and support the 1992 international arms embargo;
		Whereas the United States Government has allocated nearly
			 $50,000,000 to support the African Union Mission in Somalia (AMISOM) and
			 continues to be the leading contributor of humanitarian assistance in Somalia,
			 with approximately $140,000,000 provided in fiscal year 2007 and fiscal year
			 2008 to date, but still lacks a comprehensive strategy to build a sustainable
			 peace;
		Whereas, over the last 5 years, the Senate has repeatedly
			 called upon the President through resolutions, amendments, bills, oversight
			 letters, and hearings to develop and implement a comprehensive strategy to
			 contribute to lasting peace and security throughout the Horn of Africa by
			 helping to establish a legitimate, stable central government in Somalia capable
			 of maintaining the rule of law and preventing Somalia from becoming a safe
			 haven for terrorists;
		Whereas a February 2008 Government Accountability Office
			 (GAO) report entitled, Somalia: Several Challenges Limit U.S. and
			 International Stabilization, Humanitarian, and Development Efforts,
			 found that United States and international efforts have been limited by
			 lack of security, access to vulnerable populations, and effective government
			 institutions as well as the fact that the U.S. strategy for
			 Somalia, outlined in the Administration’s 2007 report to Congress on its
			 Comprehensive Regional Strategy on Somalia, is incomplete;
		Whereas the recent designation by the Department of State
			 of Somali’s al Shabaab militia as a foreign terrorist organization under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) and as a
			 specially designated global terrorist under section 1(b) of Executive Order
			 13224 (September 23, 2001) highlights the growing need for a strategic,
			 multifaceted, and coordinated approach to Somalia; and
		Whereas it is in the interest of the United States, the
			 people of Somalia, and the citizens and governments of neighboring and other
			 interested countries to work towards a legitimate peace and a sustainable
			 resolution to the crisis in Somalia that includes civilian protection and
			 access to services, upholds the rule of law, and promotes accountability: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 remains committed to the people of Somalia and to helping build the
			 institutions necessary for a stable nation free from civil war and violent
			 extremism;
			(2)the President, in
			 partnership with the African Union, the United Nations, and the international
			 community, should—
				(A)provide
			 sufficient humanitarian assistance to those most seriously affected by armed
			 conflict, drought, and flooding throughout Somalia, and call on the
			 Transitional Federal Government to actively facilitate the dispersal of such
			 assistance;
				(B)ensure
			 accountability for all state, non-state, and external parties responsible for
			 violations of human rights and international humanitarian law in Somalia,
			 including through the deployment of United Nations human rights monitors and
			 the establishment of a United Nations Commission of Inquiry to investigate
			 abuses;
				(C)call on all
			 parties to recommit to an inclusive dialogue, with international support, in
			 the interest of promoting sustainable peace and security in Somalia and across
			 the Horn of Africa;
				(D)urge the
			 Government of Ethiopia, in coordination with the United Nations Political
			 Office in Somalia, to develop a clear timeline for the responsible withdrawal
			 of its armed forces from Somalia, to honor its obligation under the Geneva
			 Conventions to ensure protection of civilians under its control, and to observe
			 the distinction between civilians and military combatants and their
			 assets;
				(E)urge the
			 Government of Eritrea to play a productive role in helping to bring about
			 stability to Somalia, including ceasing to provide any financial and material
			 support, such as arms and ammunition, to insurgent groups in and around
			 Mogadishu and throughout the region; and
				(F)call on all
			 countries in the region and wider international community to provide increased
			 support for AMISOM and ensure a robust civilian protection mandate;
				(3)to achieve
			 sustainable peace in the region, the Transitional Federal Government, including
			 the newly appointed Prime Minister and his Cabinet, should—
				(A)take necessary
			 steps to protect civilians from dangers related to military operations,
			 investigate and prosecute human rights abuses, provide basic services to all
			 the people of Somalia, and ensure that humanitarian organizations have full
			 access to vulnerable populations;
				(B)recommit to the
			 Transitional Federal Charter;
				(C)set a detailed
			 timeline and demonstrate observable progress for completing the political
			 transition laid out in the Transitional Federal Charter by 2009, including
			 concrete and immediate steps toward scheduling elections as a means of
			 establishing a democratically elected government that represents the people of
			 Somalia; and
				(D)agree to
			 participate in an inclusive and transparent political process, with
			 international support, towards the formation of a government of national unity
			 based on the principles of democracy, accountability, and the rule of
			 law.
				
